United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 4, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                             No. 02-41268
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JORGE BENITEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. L-01-CR-1357-ALL
                      --------------------


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Benitez pleaded guilty to possession with intent to

distribute cocaine and was sentenced to 78 months of imprisonment

and a five-year term of supervised release.      Benitez did not

appeal his conviction or sentence.    Benitez did, however,

file a pro se postconviction motion for downward departure or

modification of sentence pursuant to 18 U.S.C. § 3582(c), which


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41268
                                  -2-

the district court denied.    Benitez filed a timely pro se notice

of appeal from the denial of that postconviction motion.

      The Federal Public Defender (“FPD”), who was appointed to

represent Benitez in the district court, has moved for leave to

withdraw as counsel and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    To the extent that the

notice of appeal could be construed as taken from Benitez’s

underlying conviction, counsel argues that this court has no

jurisdiction to consider an appeal from the underlying conviction

and sentence because the notice of appeal from that judgment was

untimely.   Counsel further argues that the district court lacked

jurisdiction to consider Benitez’s postconviction motion.

Benitez has filed a reply arguing only that the district court

improperly denied his postconviction motion.    An independent

review of the record, counsel’s brief, and Benitez’s reply

discloses no nonfrivolous issue for appeal with respect to

Benitez’s underlying conviction and sentence.

      “We review de novo whether the district court had

jurisdiction to resentence.”    United States v. Bridges, 116 F.3d

1110, 1112 (5th Cir. 1997).    “[A] district court’s authority

to correct or modify a sentence is limited to those specific

circumstances enumerated by Congress in 18 U.S.C. § 3582([c]).”

Id.   None of the conditions for granting relief under § 3582(c),

including those applicable under FED. R. CRIM. P. 35, are present.

See United States v. Lopez, 26 F.3d 512, 515-21 (5th Cir. 1994);
                            No. 02-41268
                                 -3-

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

Thus, the district court did not have the authority to correct

or modify Benitez’s sentence.   Early, 27 F.3d at 142.

     The decision in United States v. Mena-Ramirez, No. 01-41314

(5th Cir. May 28, 2002) is not relevant to Benitez’s case because

Mena-Ramirez obtained relief while his (Mena-Ramirez’s) direct

appeal was pending. Moreover, amendments to the Sentencing

Guidelines may be applied retroactively under 18 U.S.C.

§ 3582(c)(2) only if they are listed in U.S.S.G. § 1B1.10(c).

U.S.S.G. § 1B1.10(a), p.s. (Nov. 2002).    Neither Amendment 632

nor Amendment 640 is listed in § 1B1.10(c) and therefore may not

be applied retroactively.   See § 1B1.10(c), p.s. (Nov. 2002);

United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.